     Case 2:17-cv-00232-JAM-EFB Document 54 Filed 07/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL AARON WITKIN,                               No. 2:17-cv-0232-JAM-EFB P
12                        Plaintiff,
13            v.                                          ORDER
14    M. LEE, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On May 15, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has filed

23   objections to the findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire

26   file, the court finds the findings and recommendations to be supported by the record and by

27   proper analysis.

28   /////
                                                          1
     Case 2:17-cv-00232-JAM-EFB Document 54 Filed 07/29/20 Page 2 of 2

 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed May 15, 2020, are adopted in full; and
 3         2. Defendants’ March 13,2019 motion to dismiss (ECF No. 37) is granted; and
 4         3. The case is dismissed with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(A).
 5         So ordered.
 6
     DATED: July 29, 2020
 7
                                               /s/ John A. Mendez____________               _____
 8

 9                                             UNITED STATES DISTRICT COURT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
